PER CURIAM.
We reverse Appellant’s sentence as to count III. In all other respects, the judgment and sentence are affirmed. The state acknowledges that as to that count the written sentence does not conform to the oral pronouncement of sentence. We remand for resentencing to reflect that the mandatory minimum provision as to count III runs consecutive to the mandatory minimum on count I, but that the fifteen year term of sentence imposed in count III is concurrent with the term in count I.
GUNTHER, C.J., and STONE and GROSS, JJ., concur.